Case 2:19-cv-09864-CAS-E Document 12-1 Filed 12/30/19 Page 1 of 7 Page ID #:84




                    EXHIBIT 19 SOBEL DECLARATION
                      Case No. 2:19-cv-09884 CAS - E
Case 2:19-cv-09864-CAS-E Document 12-1 Filed 12/30/19 Page 2 of 7 Page ID #:85



                            BALDWIN PARK MUNICIPAL CODE

                                 153.170 SIGN REGULATIONS

153.170 SIGN REGULATIONS
§ 153.170.010 INTENT AND PURPOSE.
  The intent and purpose of these sign regulations are to:
  (A) Urban design and safety standards. Implement the city's urban design and safety standards
as set forth in the general plan.
  (B) City appearance. Maintain and enhance the city's appearance by regulating the design,
character, location, number, type, quality of materials, size, illumination and maintenance of
signs.
  (C) Pedestrian and vehicular traffic safety. Protect and improve pedestrian and vehicular
traffic safety by balancing the need for signs which facilitate the safe and smooth flow of traffic
without an excess of signage which may distract motorists, overload their capacity to quickly
receive information, visually obstruct traffic signs or otherwise create congestion and safety
hazards.
  (D) Traffic safety hazards. Eliminate traffic safety hazards to pedestrians and motorists posed
by off-site signs.
  (E) On-site signage. Generally limit private signage to on-site locations to protect the aesthetic
environment from the visual clutter associated with the unrestricted proliferation of signs, while
providing channels of communication to the public.
  (F) Communication. Allow the communication of information for commercial and
noncommercial purposes without regulating the content of noncommercial messages.
  (G) Free speech. Respect and protect the right of free speech by sign display, while reasonably
regulating the structure, location and other non-communicative aspects of signs, generally for the
public health, safety, welfare and specifically to serve the public interests in traffic and pedestrian
safety and community aesthetics.
  (H) Nearby effects. Minimize the possible adverse effects of signs on nearby public and
private property.
  (I) Visual quality. Serve the city's interests in maintaining and enhancing its visual appeal by
preventing the degradation of visual quality which can result from excess signage.
  (J) Protect investment and quality of life. Protect investments in property and lifestyle quality
made by persons who choose to live, work or do business in the city.
  (K) Residential neighborhoods. Defend the peace and tranquility of residential zones and
neighborhoods.
(Ord. 1346, passed 5-2-12; Am. Ord. 1397, passed 4-5-17; Am. Ord. 1402, passed 11-15-17)
§ 153.170.020 APPLICABILITY.
  (A) Compliance. Signs or advertising displays that are erected or maintained within the city
shall comply with the provisions of this subchapter and any other applicable Federal, state and
local statues or laws.
  (B) Additive requirements. The requirements of this subchapter shall be applied in addition to
any other requirements contained in the zoning code.
  (C) Conflicts. In the event of direct and irreconcilable conflict between any provisions of this
subchapter and any other provisions of the zoning code or this code, the more restrictive
Case 2:19-cv-09864-CAS-E Document 12-1 Filed 12/30/19 Page 3 of 7 Page ID #:86



requirements shall govern.
(Ord. 1346, passed 5-2-12; Am. Ord. 1397, passed 4-5-17; Am. Ord. 1402, passed 11-15-17)
§ 153.170.030 PERMIT REQUIREMENTS.
   (A) Sign permit required. Unless otherwise exempted by § 153.170.040, a sign permit shall be
required prior to the placement, construction or physical alteration of the size, height or location
of any sign or advertising display in the city. A sign permit may be obtained from the planning
division pursuant to the provisions of §§ 153.210 et seq., Administrative Procedures.
   (B) Variance. Signs that do not comply with the requirements of this subchapter shall not be
permitted unless a variance has been granted pursuant to the provisions of §§ 153.210 et seq.,
Administrative Procedures.
(Ord. 1346, passed 5-2-12; Am. Ord. 1397, passed 4-5-17; Am. Ord. 1402, passed 11-15-17)
§ 153.170.040 EXEMPT SIGNS.
   (A) Applicability. Unless otherwise specified, the signs listed in this subchapter are
categorically exempt from the permit requirement. The signs listed in this section are subject to
compliance with all other provisions of this subchapter and other applicable codes, regulations or
rules.
   (B) Restrictions on illumination. All exempt signs shall be non-illuminated, externally
illuminated, or internally illuminated.
   (C) Exempt signs. The following categories of signs do not require a sign permit:
     (1) Non-residential signs. On non-residential property:
       (a) Up to 20 flags or pennants with a combined area of no more than 80 square feet on a
staff or pole of no longer than 20 feet, however, no individual flag or pennant may exceed 15
square feet in area;
       (b) Up to 15 permanent signs with a combined area of no more than 45 square feet and a
height of no more than eight feet, however, no individual sign may exceed 15 square feet in area;
       (c) Up to four temporary window signs with a combined area of no more than 24 square
feet, however, no individual sign may exceed 12 square feet in area and no more than 40% of the
area of any given window may be covered by window signs;
       (d) Up to eight other temporary signs with a combined area of no more than 30 square feet
and a height of no more than four feet, however, no individual sign may exceed 15 square feet in
area. Size limits for window signs with transparent backgrounds (instead of opaque backgrounds)
placed on glass doors are doubled; and
       (e) Where properties include multiple tenants, each tenant may display two flags of no
more than 12 square feet, and temporary or permanent signs with a combined area of no more
than nine square feet, in addition to the non-residential exemption provided above.
   (D) Residential signs.
     (1) On residential property:
       (a) Up to three flags or pennants of up to ten square feet on a staff or pole of no longer
than eight feet;
       (b) Up to three permanent signs with a combined area of no more than ten square feet and
a height of no more than four feet;
       (c) Up to six temporary window signs with a combined area of no more than nine square
feet, except that no more than 50% of the area of any given window may be covered by window
signs; and
       (d) Up to four other temporary signs with a combined area of no more than ten square feet
Case 2:19-cv-09864-CAS-E Document 12-1 Filed 12/30/19 Page 4 of 7 Page ID #:87



and a height of no more than three feet.
       (e) Where residential properties include multiple dwelling units, each dwelling unit may
display two flags of no more than ten square feet, and temporary or permanent signs with a
combined area of no more than six square feet, in addition to the basic residential exemption
provided above.
(Ord. 1346, passed 5-2-12; Am. Ord. 1397, passed 4-5-17; Am. Ord. 1402, passed 11-15-17)
§ 153.170.050 PROHIBITED SIGNS.
  The following signs are prohibited on any property within the city:
  (A) Abandoned signs.
  (B) Animated signs.
  (C) Inflatable/balloon signs.
  (D) Roof signs.
  (E) Murals.
  (F) Can (box) signs.
  (G) Off-site signs (billboards).
  (H) Off-site signs. Off-site identification signs, except government and civic signs as provided
in this subchapter.
  (I) Portable signs, including A-frame, sandwich board signs, and vehicle-mounted signs.
  (J) Cross-visibility area. Any sign located within a required clear cross-visibility area.
  (K) Permission not granted. Signs erected without the permission of the owner of the property
on which the sign is located.
  (L) Signs in the public right-of-way. Signs within or projecting over a public right-of-way.
  (M) Imitation traffic signs. Signs which purport to be, are an imitation of, or resemble official
traffic warning devices or signs, that by color, location or lighting may confuse or disorient
vehicular or pedestrian traffic, impede the flow of traffic or create a traffic hazard, excluding
authorized on-site directional signs.
  (N) Painted signs. Signs painted directly on an exterior wall, fence, fascia or parapet.
  (O) Signs attached to utility poles. Signs attached to utility poles, unless specifically approved
by the utility company in writing.
  (P) Signs attached other features. Signs attached to trees, fences, bridges or light poles.
  (Q) Vehicle signs. Vehicle signs, where the primary purpose or use of the vehicle is the
display of advertising material. This does not apply to signs maintained on vehicles when such
advertising is incidental to the primary purpose for which the vehicle is being used.
  (R) Disrepair. Any sign that is in disrepair.
(Ord. 1346, passed 5-2-12; Am. Ord. 1397, passed 4-5-17; Am. Ord. 1402, passed 11-15-17)
Penalty, see § 10.99
§ 153.170.060 TEMPORARY SIGNS.
  (A) Permitted temporary signs. In addition to exempt temporary signs pursuant to §
153.170.040(C), upon application for and approval of a permit the following types of temporary
signs may be displayed on the site of any non-residential property, provided they comply with
applicable standards provided in division (B) below:
    (1) A banner not exceeding 35 square feet.
    (2) A single-pole flag with ground spikes not exceeding 35 square feet.
  (B) Standard for temporary signs. Such temporary signs under division (A) above shall
comply with the following standards:
Case 2:19-cv-09864-CAS-E Document 12-1 Filed 12/30/19 Page 5 of 7 Page ID #:88



     (1) Maximum number. A maximum of one banner and one single-pole flag permitted under
this section may be displayed for each non-residential property at any given time.
     (2) Maximum duration. Each temporary sign may be displayed for a maximum of 30
consecutive days. Temporary signs may be displayed up to four nonconsecutive times within a
12-month period.
     (3) Location and attachment. Temporary banner signs shall be attached to the main building
wall or fence and shall not extend above the roofline or height of the wall or fence on which they
are located.
     (4) Balloons. Balloons shall not be used in conjunction with any temporary sign.
 (5) Attachment and illumination. Temporary banner signs shall not be freestanding or
illuminated.
     (6) Safety and maintenance. Temporary signs shall be kept in a safe and presentable
condition.
(Ord. 1346, passed 5-2-12; Am. Ord. 1371, passed 4-15-15; Am. Ord. 1397, passed 4-5-17; Am.
Ord. 1402, passed 11-15-17)
§ 153.170.070 GENERAL SIGN STANDARDS.
   All signs, including exempt and temporary signs, located within all zones shall comply with the
following regulations:
   (A) Sign lettering and numbering.
     (1) To facilitate emergency response by public safety personnel, the sign nearest to the
public entrance of a business which utilizes any non-Roman alphabet letters, characters and/or
symbols shall also contain a general description of the business and other entities occupying the
building written in English. The English language portion of the sign shall be readable from the
public right-of-way.
     (2) In all cases where a sign or other zoning permit is required by this chapter or other law,
the applicant shall submit to the city a certification, issued under penalty of perjury under the
laws of the State of California, containing an English language translation of all non-Roman
alphabet letters, characters and symbols proposed to be displayed on the sign. An application for
such permit shall not be deemed complete until the applicant has provided such certification.
   (B) Sign lighting and illumination.
     (1) Unless otherwise specified for exempt and temporary signs, signs may be
non-illuminated or internally illuminated. If internally illuminated, illumination of individual
letters and logos is preferred. The Approving Authority of the sign permit may authorize external
illumination.
     (2) All signs shall be arranged, operated, shielded and maintained to prevent any glare,
reflection, nuisance, inconvenience or hazardous interference of any kind to abutting or adjacent
properties, streets and walkways.
   (C) Sign location. No internally illuminated sign placed on any commercial or industrially
zoned property shall be located within 50 feet of the lot line, if such line is shared with any
residentially zoned lot, and if the sign face area is oriented toward the residentially zoned lot.
   (D) Sign aesthetics.
     (1) All newly erected signs shall comply with the sign design guidelines manual.
     (2) All permanent signs located within any zone shall be compatible to the associated
structure's architecture and design features.
     (3) All permanent signs located on commercial and industrial structures shall be integrated
Case 2:19-cv-09864-CAS-E Document 12-1 Filed 12/30/19 Page 6 of 7 Page ID #:89



within structure's architecture.
(Ord. 1346, passed 5-2-12; Am. Ord. 1397, passed 4-5-17; Am. Ord. 1402, passed 11-15-17)
§ 153.170.080 SIGNS REGULATIONS BY ZONE.
  Table 153.170.080 identifies the types of signs permitted by zone district and the development
standards applicable to such signs. In addition to the requirements set forth in Table 153.170.080,
the following criteria shall apply:
  (A) Freestanding signs.
    (1) As indicated in Table 153.170.080, freestanding signs shall be permitted only in the FC,
C-2 and I-C zones that have freeway frontage.
    (2) The base of all freestanding signs shall be landscaped at the time of sign installation
such that the base is fully obscured by landscaping to a minimum height of six feet within three
years of landscape installation. Such landscaping shall be maintained in a neat and healthy
condition at all times.
  (B) Monument signs. Monument signs may be located in planter medians abutting a driveway
or within the project driveway.
Table 153.170.080

...


1. A maximum of 1 freestanding sign is permitted for lots with less than 800 linear feet of street
frontage. One additional freestanding sign is permitted for lots with more than 800 linear feet of
street frontage. For this purpose, a commercial center is considered a single lot.
2. Additional sign face area for monument signs may be granted in lieu of use of freestanding
signs, per criteria established by the Director of Community Development.
...

  (C) Wall signs.
    (1) A maximum of three wall signs shall be permitted for each wall of a commercial unit
that contains a main entrance or is adjacent to a street.
    (2) A maximum of one wall sign shall be permitted for each wall of a commercial unit that
does not contain a main entrance.
    (3) Wall signs shall not project more than 18 inches from the building wall.
    (4) Sign height shall be measured from the bottom to the top of the sign.
(Ord. 1346, passed 5-2-12; Am. Ord. 1371, passed 4-15-15; Am. Ord. 1397, passed 4-5-17; Am.
Ord. 1402, passed 11-15-17)
§ 153.170.090 SIGN REGULATIONS FOR SPECIFIC LAND USES.
  In addition to other standards set forth in this subchapter, the following land uses are subject to
the following regulations:
  (A) Service stations.
    (1) Each service station may maintain a maximum of four canopy signs, each having no
more than 50 square feet of sign face area.
    (2) Each service station may maintain one permanently installed sign not to exceed 40
square feet in area.
    (3) Each service station may maintain a maximum of two permanently installed or portable
Case 2:19-cv-09864-CAS-E Document 12-1 Filed 12/30/19 Page 7 of 7 Page ID #:90



signs not exceeding 20 square feet in area.
  (B) Automobile dealerships.
    (1) Each automobile dealership may display banners and pennants with a total area not to
exceed 15% of the square footage of the lot upon which they are located.
    (2) Each automobile dealership may display a maximum of 20 banners attached to
freestanding light standards. Each banner shall not exceed 50 square feet of area.
    (3) Each automobile dealership may display one pennant for every 2,500 square feet of lot
area, up to a maximum of 12 such pennants. Each pennant shall not exceed 20 square feet in
area.
(Ord. 1346, passed 5-2-12; Am. Ord. 1371, passed 4-15-15; Am. Ord. 1397, passed 4-5-17; Am.
Ord. 1402, passed 11-15-17) Penalty, see § 10.99
§ 153.170.100 SIGN CONSTRUCTION AND MAINTENANCE.
  (A) Compliance with codes and development standards. All signs shall comply with the
appropriate provisions of the state building code, as adopted by the city, relative to design,
construction, structural integrity, connections and safety. Signs shall also comply with the
provisions of the applicable electrical code and the development standards.
  (B) Maintenance. All signs shall be maintained in a good structural condition at all times and
be kept neatly painted, including all metal parts and supports that are not made of a rust resistant
material. Any crack, broken surface, malfunction, missing sign copy or other damaged portion
shall be repaired or replaced.
(Ord. 1346, passed 5-2-12; Am. Ord. 1397, passed 4-5-17; Am. Ord. 1402, passed 11-15-17)
§ 153.170.110 OTHER APPLICABLE REGULATIONS.
  In addition to the requirements contained in this subchapter, regulations contained in this
chapter may apply to signage in the following sections:
  153.210.090 General application processing procedures
  153.210.265 Time for determination
  153.220.200 S definitions.
(Ord. 1346, passed 5-2-12; Am. Ord. 1397, passed 4-5-17; Am. Ord. 1402, passed 11-15-17)
